Citation Nr: 0932445	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 2003 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claim for a TDIU 
be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to a TDIU have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In the present appeal, the Veteran perfected a timely appeal 
with respect to the denial of his TDIU claim.  Thereafter, in 
a statement submitted in July 2009, the Veteran, through his 
representative, indicated his intent to withdraw his claim 
for a TDIU from appellate review.  In view of his expressed 
desires, the Board concludes that further action with regard 
to this issue is not appropriate.  The Board does not have 
jurisdiction over the withdrawn issue, and, as such, the 
Veteran's appeal regarding his TDIU claim is dismissed.  


ORDER

Entitlement to a TDIU is dismissed without prejudice.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


